NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                               Submitted December 21, 2017* 
                                 Decided January 5, 2018 
                                               
                                          Before 
 
                                DIANE P. WOOD, Chief Judge 
                                            
                               JOEL M. FLAUM, Circuit Judge 
                                            
                               DIANE S. SYKES, Circuit Judge 
 
No. 17‐2011 
 
CURT GILGENBACH,                                  Appeal from the United States 
      Plaintiff‐Appellant,                        District Court for the Northern District 
                                                  of Illinois, Eastern Division. 
      v.                                           
                                                  No. 17‐cv‐01807 
STATE OF ILLINOIS, et al.,                         
      Defendants‐Appellees.                       Andrea R. Wood, 
                                                  Judge. 
 
                                         O R D E R 

        Curt Gilgenbach has sued federal, state, and local taxing authorities asserting 
that because he has a “land patent,” he and his property are immune from taxation. The 
district court correctly ruled that it lacked subject‐matter jurisdiction over this frivolous 
suit, so we affirm.   
                                                 
            * The United States was not served with process in the district court and is not 

participating in this appeal. The case is submitted on the record, the appellant’s brief, 
and the Village of Glendale Heights’s motion for summary affirmance, which we have 
construed as its response brief. We have agreed to decide this case without oral 
argument because the appeal is frivolous. See FED. R. APP. P. 34(a)(2)(A).   
No. 17‐2011                                                                          Page 2 
 
       Gilgenbach sued the United States, the State of Illinois, DuPage County, 
Bloomingdale Township, and the Village of Glendale Heights. He asserts that in 1845 
the United States granted to his predecessor‐in‐interest the title to land that he now 
owns and therefore the defendants may not constitutionally tax it. When the 
defendants, some of whom were not served with process, did not respond to this 
complaint, he moved for default judgments. The judge dismissed the suit for lack of 
subject‐matter jurisdiction and denied Gilgenbach’s motion as moot, ending the case.   

        In this court Gilgenbach argues that the district court was required to enter 
default judgments under Federal Rule of Civil Procedure 55(a). He also rehashes his 
earlier arguments about the “unlawful taxation” of his property.   

        Frivolous suits do not engage federal jurisdiction. Crowley Cutlery Co. v. United 
States, 849 F.2d 273, 277 (7th Cir. 1988); see Beauchamp v. Sullivan, 21 F.3d 789, 790 (7th 
Cir. 1994). And this suit is frivolous. We have sanctioned litigants for frivolously basing 
federal‐question jurisdiction on the theory, which Gilgenbach uses, that a “land patent” 
from the United States is a federal “law” that bars others from later acquiring interests 
in the land. Hilgeford v. Peoples Bank, 776 F.2d 176, 179 (7th Cir. 1985). A “land patent” 
from the United States does not bar future interests, including taxable interests, in the 
land; it just conveys fee simple ownership to the original titleholder. Wisconsin v. Glick, 
782 F.2d 670, 671–74 (7th Cir. 1986) (relying on Hilgeford to sanction litigants for basing 
federal jurisdiction on a “land patent” and expecting that the sanction will ensure that 
others “think twice” before doing likewise); see also Van Zelst v. Comm’r, 100 F.3d 1259, 
1261 (7th Cir. 1996) (explaining that a “land patent” is fee simple ownership). The 
district judge thus properly ruled that it lacked subject‐matter jurisdiction and could not 
enter default judgments.   

        Gilgenbach also argues that the defendants violated local and state laws in 
categorizing his land for zoning and taxation purposes, but he has not developed his 
argument so we need not address it. See Johnson v. Gen. Bd. of Pension & Health Benefits of 
United Methodist Church, 733 F.3d 722, 731 (7th Cir. 2013); Puffer v. Allstate Ins. Co., 
675 F.3d 709, 718 (7th Cir. 2012). In any case, the judge properly declined to exercise 
supplemental jurisdiction over state‐law claims after she dismissed the federal claim as 
frivolous. See 28 U.S.C. § 1367(c); Groce v. Eli Lilly & Co., 193 F.3d 496, 500–01 (7th Cir. 
1999).   

       This is not the first time Gilgenbach has pursued frivolous litigation. He filed a 
similar “land patent” case in 2016 in the United States Court of Federal Claims. We now 
sanction Gilgenbach with a fine of $1,000. If the fine is not paid in two weeks, we will 
No. 17‐2011                                                                           Page 3 
 
enter an order under Support Systems International, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 
1995), barring him from filing papers in any federal court within this circuit except for 
defense of criminal cases or applications for writs of habeas corpus. 

     We have considered Gilgenbach’s other arguments, and none has merit. The 
judgment of the district court is   

                                                                               AFFIRMED.